Citation Nr: 0200330	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  00-20 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from January 1947 to July 
1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (RO) which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  During service, the veteran developed keratoses of the 
feet.

3.  Following service, the veteran was diagnosed with 
bilateral plantar intractable keratoses.


CONCLUSION OF LAW

Bilateral keratoses were incurred during active military 
service. 38 U.S.C.A. §§ 1101, 1110, 1131, 1153, 5103A, 
5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).  This law sets forth requirements 
for assisting a claimant in developing the facts pertinent to 
his or her claim.  In this regard, the Board notes that VA 
fulfilled its duty to assist the veteran by obtaining and 
fully developing all relevant evidence necessary for an 
equitable disposition of the issue on appeal.  The RO 
obtained relevant medical records.  The veteran was also 
afforded a Travel Board hearing before the undersigned Board 
member.  The statement of the case and subsequent 
supplemental statement of the case provided to the veteran 
and his representative informed him of the pertinent laws and 
regulations and the evidence necessary to substantiate his 
claim.  The Board also observes that the RO requested 
additional information regarding the veteran's medical 
treatment from the veteran.  However, the veteran failed to 
submit any additional information.  As such, the Board finds 
that the duty to assist was satisfied and the case is ready 
for appellate review.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) ("The duty to assist is not always a one-way 
street.  If a veteran wants help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.").  See also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) ("[I]f BVA determines that [an] omission . . . 
did not prejudice the claimant or violate VA's statutory duty 
to assist, BVA [can] properly render a decision on the 
appeal....").

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2001).  The mere fact of an in-service injury is not 
enough; there must be evidence of a chronic disability 
resulting from that injury.  If there is no evidence of a 
chronic condition during service, or an applicable 
presumption period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303 (b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Grober 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

The evidence of record consists of service medical records, 
VA medical records, and VA examination reports.  Service 
medical records are negative for any complaints, diagnosis, 
or treatment of a foot disorder while in service.  In this 
regard, the Board notes that the veteran's in-service medical 
examination reports, dated January 1947, January 1951, 
February 1959, December 1962, August 1968, December 1970, and 
May 1973, indicate that the veteran's feet were normal upon 
examination.  Nonetheless, on a December 1970 report of 
medical history, the veteran indicated he had experienced 
foot trouble, and specifically referred to  "planters 
warts."

VA medical records dated at various intervals from August 
1988 through January 2000 are also of record.  Records from 
August 1988 and October 1988 show a diagnosis of rheumatoid 
arthritis with regard to the ankle, shoulder, and elbow, but 
are negative as to arthritis of the feet.  Records dated 
April 1990 through September 1990 show that the veteran 
received treatment for his feet.  In May 1990, the veteran 
was seen for complaints of painful chronic keratoses of the 
sub-fifth metatarsal.  According to a July 1990 record, the 
veteran underwent a bilateral resection of the fifth 
metatarsal heads.  The diagnosis was intractable plantar 
keratoses, secondary to rheumatoid arthritis deformities.  
According to a September 1990 record, the veteran reported 
that he felt "100% better" following the foot surgery, and 
did not have any foot pain.

Records dated June 1999 through January 2000 are negative for 
treatment of the veteran's arthritis.  In December 1999, 
however, the veteran was treated for low back pain, diagnosed 
as a lumbar compression fracture of L2-3.  According to the 
December 1999 record, the veteran did not have any complaints 
of foot pain, nor did he receive treatment for a foot 
disorder.  Examination of the feet showed normal range of 
motion, and that there was no evidence of synovitis.

The veteran was afforded a VA examination in March 2001.  
According to the report, the veteran reported that he began 
experiencing problems with his feet in the early 1950s, and 
that he had surgery of the fifth toe region, bilaterally.  He 
related that he had foot pain for twenty to thirty years, but 
that he was told that the pain was due to plantar warts.  He 
also related that it was eventually discovered that he did 
not have plantar warts, but instead had calluses.  In 
addition, the veteran reported that he had complete 
resolution of the calluses with metatarsal bone surgery and 
that he currently has no pain in the area of the surgery.  
Examination showed healed scars at the dorsum base of both 
small toes bilaterally and a slight hammertoe of the proximal 
interphalangeal joint of the small toes bilaterally.  There 
was no tenderness to palpation on the right or left fifth 
metatarsal joints and circulation of the toes was normal 
bilaterally.  There was no evidence of weakness or 
fatigability.  With regard to incoordination, the veteran had 
a slight occasional limp of both feet, present on normal and 
repeated use.  The examiner noted that he reviewed the 
veteran's claims file, including a November 1998 x-ray.  
According to the x-ray, the veteran had a bilateral hallux 
valgus, greater on the left, a valgus deformity of the right 
third and fourth metatarsophalangeal joints, and a fracture 
deformity of the right fifth metatarsal head.   The examiner 
also noted the veteran's previous bilateral metatarsal bone 
surgery.  The examiner's impression was that the veteran 
never had plantar warts.  According to the examiner, the 
veteran had bilateral tailor's bunions, successfully treated 
by surgery, which were essentially asymptomatic.  

The veteran was also afforded a Travel Board hearing before 
the undersigned Board member in August 2001.  At the hearing, 
the veteran testified that he began having problems with his 
feet in the 1950s.  The veteran also testified that he sought 
treatment, and that he had his calluses "shaved off."  
According to the veteran, he learned how to do this himself, 
and would self-treat by "shaving off" his calluses once a 
month.  He further testified that, in 1988 or 1990, he was 
diagnosed with arthritis of the feet, and that he had surgery 
on his feet, in particular the metatarsal joints.   He stated 
that he believed that service connection for his feet should 
have been granted "years ago" because he had persistent 
problems with his feet from the 1950s until the late 1980s.

An award of service connection requires that the veteran 
incur a disease or injury during active service.  See 
38 U.S.C.A. §§ 1110, 1131.  In this case, the Board finds 
that the evidence establishes that the veteran's bilateral 
foot disorder was incurred during service.  Although the 
veteran did not provide any evidence that he incurred an 
injury to his feet during service, and did not indicate any 
complaints regarding his feet on his medical examination 
reports, the December 1970 report of medical history clearly 
shows that the veteran had a history of foot trouble, 
including plantar warts.  In addition, the veteran's 
statements at the Travel Board hearing indicate that the 
veteran had foot problems beginning in the 1950s, which he 
mostly self-treated, and which resulted in surgery in 1990.  
Additionally, VA medical records indicate that the veteran 
was treated for intractable plantar keratoses, including a 
bilateral resection of the fifth metatarsal heads.  
Furthermore, the March 2001 VA examination indicates a 
possible link between the veteran's July 1990 foot surgery 
and the veteran's service.  The examiner, in concluding that 
the veteran never had plantar warts and determining that the 
more appropriate diagnosis was tailor's bunions, accepted the 
veteran's history of a related foot abnormality during 
service.  The Board notes that significant weight must be 
placed on the recent VA examination report, because the VA 
examiner had the benefit of reviewing the entire evidentiary 
record as well as the opportunity to examine the veteran. 
The veteran is competent to testify about his symptoms.  The 
undersigned has  accepted his testimony and also accorded 
significant weight to the December 1970 declaration.  It is 
further concluded that the March 2001 physician's report may 
fairly be interpreted as linking the July 1990 surgery to a 
condition present during service.  In the absence of 
affirmative evidence to counter these considerations, the 
record does not preponderate against the veteran.




ORDER

Service connection for residuals of bilateral keratoses is 
granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

